FILED
                            NOT FOR PUBLICATION                               JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50539

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01181-DMG

 v.
                                                 MEMORANDUM*
MARK JOSEPH BOTTA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Mark Joseph Botta appeals from the district court’s judgment and challenges

his guilty-plea conviction and 24-month sentence for wire fraud and aiding and

abetting, in violation of 18 U.S.C. §§ 2(a) and 1343. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Botta’s counsel has filed a brief stating that there

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Botta the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Botta waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Botta also waived the right

to appeal six specified issues related to his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Botta’s plea or any sentencing

issue outside the scope of the appeal waiver, including the restitution award. We

therefore affirm as to those issues. We dismiss the remainder of the appeal in light

of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   13-50539